UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 20, 2011 (Exact name of registrant as specified in its charter) Delaware 0-21121 06-1456680 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) One Hamden Center 2319 Whitney Ave, Suite 3B, Hamden, CT (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (203) 859-6800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240-14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 20, 2011, Christopher Galletta, Corporate Controller and designated principal accounting officer, resigned his position with the Company effective October 7, 2011.Mr. Galletta resigned to accept a management level position at a publicly-held company serving the financial services industry.The Company has begun a search for a replacement for Mr. Galletta’s position. Due to the departure of Mr. Galletta, the responsibilities of principal accounting officer will be performed by Steven A. DeMartino, TransAct’s President, Chief Financial Officer, Treasurer and Secretary.Mr. DeMartino will continue to serve as TransAct’s principal financial officer. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRANSACT TECHNOLOGIES INCORPORATED By: /s/ Steven A. DeMartino Steven A. DeMartino President, Chief Financial Officer, Treasurer and Secretary Date: September 26, 2011 3
